Citation Nr: 0932568	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a cervical 
spine disability (degenerative disc disease of the cervical 
spine), rated as noncompensably disabling from December 31, 
2001, to April 3, 2002, and as 10 percent disabling since 
April 4, 2002.  

2.  Entitlement to an increased initial rating for a lumbar 
spine disability (degenerative disc disease of the lumbar 
spine), rated as noncompensably disabling from December 31, 
2001, to April 3, 2002, and as 10 percent disabling since 
April 4, 2002.  

3.  Entitlement to service connection for a bilateral elbow 
disability (claimed as tendonitis in both elbows).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
December 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned noncompensable ratings for 
cervical and lumbar spine disabilities, effective December 
31, 2001, and denied service connection for a bilateral elbow 
disability.  Thereafter, an August 2005 rating decision 
granted 10 percent disability ratings for cervical and lumbar 
spine disabilities, effective April 4, 2002.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, the claims for increase have remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
March 2006, the Veteran remanded the claims for additional 
development.


FINDINGS OF FACT

1.  From December 31, 2001, the effective date of service 
connection, to April 3, 2002, the Veteran's cervical and 
lumbar spine disabilities were not manifested by limitation 
of motion.  Contemporaneous X-rays revealed degenerative 
arthritis affecting both segments of the spine.  

2.  Since April 4, 2004, the Veteran's cervical spine 
disability has been manifested by no more than mild 
limitation of motion of the cervical spine, with forward 
flexion to 45 degrees, extension to 45 degrees, bilateral 
bending to 45 degrees, and bilateral rotation to 80 degrees.  
The Veteran's cervical spine disability has not been 
productive of muscle spasms, nor has it resulted in any 
incapacitating episodes within any 12-month period.  There 
have been no findings of ankylosis, complete bony fixation of 
the spine, or fractured vertebrae.

3.  Since April 4, 2004, the Veteran's lumbar spine 
disability has been manifested by no more than mild 
limitation of motion of the thoracolumbar spine, with forward 
flexion limited to 90 degrees, extension to 20 degrees, left 
lateral bending to 25 degrees, right lateral bending to 30 
degrees, and bilateral rotation to 30 degrees, with some 
discomfort noted on lateral bending and rotation.  The 
Veteran's lumbar spine disability has not been productive of 
muscle spasms, nor has it resulted in any incapacitating 
episodes within any 12-month period.  There have been no 
findings of ankylosis, complete bony fixation of the spine, 
or fractured vertebrae.

4.  Since September 23, 2002, no clinical findings of 
neurological manifestations attributable to the Veteran's 
cervical spine disability have been shown.

5.  Since September 23, 2002, the Veteran's lumbar spine 
disability has been productive of neurologic impairment of 
the bilateral lower extremities that resulted in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

6.  Since February 8, 2005, the Veteran has been in receipt 
of separate 10 percent ratings for mild incomplete paralysis 
of the sciatic nerve of the bilateral lower extremities.

7.  The competent medical evidence does not demonstrate that 
the Veteran has a current bilateral elbow disability that is 
related to her active service or to any incident therein.


CONCLUSIONS OF LAW

1.  From December 31, 2001, to April 3, 2002, the criteria 
for an initial rating of 10 percent, but no higher, for 
degenerative arthritis of the cervical and lumbar spine were 
met pursuant to Diagnostic Code 5003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5290, 5292, 5293, 5295 (2002 and 
2003).

2.  Since April 4, 2002, the criteria for a rating in excess 
of 10 percent for the orthopedic manifestations of a cervical 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5290, 5293 
(2002 and 2003), 5003, 5237, 5242, 5243 (2008).

3.  Since April 4, 2002, the criteria for a rating in excess 
of 10 percent for the orthopedic manifestations of a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a,  DCs 5292, 
5293, 5295 (2002 and 2003), 5003, 5237, 5242, 5243 (2008).   

4.  The criteria for separate disability ratings for 
neurological manifestations of a cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 
8516 (2008).
 
5.  From September 23, 2002, to February 7, 2005, the 
criteria for separate 10 percent ratings for the bilateral 
neurological manifestations of the lumbar spine disability in 
the lower extremities were met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 
4.26, 4.71a, DC 8520 (2008).

6.  Service connection for a claimed bilateral elbow 
disability is not warranted.  38 U.S.C.A. §§ 1110; 1131, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the cervical and lumbar spine vertebrae are 
considered groups of minor joints, each ratable as a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2008).  The criteria for the 
evaluation of traumatic arthritis in DC 5010, directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2008).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2008).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
joint groups with occasional incapacitating exacerbations 
will warrant a 20 percent rating.  The above ratings are to 
be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2008).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were revised, effective 
September 23, 2002, and effective September 26, 2003.  67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  Where the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change, but must apply both criteria to the period after the 
effective date of the regulatory change and determine which 
is more favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the Veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's cervical and lumbar 
spine disabilities under multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating.  Such evaluations involve consideration of the level 
of impairment of a Veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a noncompensable rating was 
warranted for lumbosacral strain manifested by slight 
subjective symptoms only.  A 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, post-operative, cured 
intervertebral disc syndrome (IDS) warranted a noncompensable 
rating.  A 10 percent rating was warranted for IDS when it 
was mild.  IDS warranted a 20 percent rating when it was 
moderate, with recurrent attacks.  A 40 percent rating was 
warranted for severe IDS, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the IDS was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2001).  Since that rating code contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

Effective September 23, 2002, the rating criteria for the 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (DC 5243), 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal combined range of motion of the cervical spine is 340 
degrees.  Normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  Normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Normal ranges of motion for each component of spinal motion 
provided are the maximum usable for calculating the combined 
range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 
(2008).    

Here, the Veteran contends that her cervical and lumbar spine 
disabilities warrant initial ratings in excess of zero 
percent from December 31, 2001, to April 3, 2002, and in 
excess of 10 percent since April 4, 2003.  Her entitlement to 
increased ratings for each of the periods will be evaluated 
in turn.

December 31, 2001, to April 3, 2002

From December 31, 2001, to April 3, 2002, the Veteran's 
cervical spine disability was rated noncompensably disabling 
under DC 5293, the old diagnostic code pertaining to 
intervertebral disc syndrome (IDS).  38 C.F.R. § 4.71a, DC 
5293 (2008).  Other applicable diagnostic codes include DC 
5003, which contemplates degenerative arthritis, and DC 5290, 
the old diagnostic codes pertaining to limitation of motion 
of the cervical spine.  38 C.F.R. §  4.71a, DCs 5010, 5290 
(2002). 

During the above time period, the Veteran's low back 
disability was rated noncompensably disabling under DC 5293-
5295.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen. 38 
C.F.R. § 4.27 (2008).  Diagnostic Code 5293 contemplates IDS, 
while DC 5295 pertains to lumbosacral strain.  38 C.F.R. 
§ 4.71a, DCs 5293, 5295 (2008).  Also applicable are the 
rating codes pertaining to degenerative arthritis (DC 5003), 
and DC 5292, the rating code for limitation of motion of the 
lumbar spine that was in effect prior to September 23, 2003.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the cervical or lumbar 
vertebra (DC 5285), complete bony fixation of the spine (DC 
5286), or ankylosis of the cervical or lumbar spine (DC 
5287).  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable with respect to either of the 
Veteran's increased rating claims.  Similarly, DC 5010, which 
contemplates traumatic arthritis, is not for application, as 
the Veteran does not report a history of cervical or lumbar 
spine trauma, and no traumatic changes have been shown on X-
ray or Magnetic Resonance Imaging (MRI).

The only evidence for consideration during this period is a 
report of a predischarge VA examination, conducted through 
QTC Medical Services in October 2001, in which the Veteran 
noted a history of cervical and lumbar spine pain that had 
its onset approximately 10 years earlier, during her period 
of active service.  She complained of chronic upper and lower 
back pain, occurring on a daily basis, which she treated with 
hot and cold compresses, Motrin, and rest.  The Veteran 
stated that her lower back problems were accompanied by 
muscle spasms and "popping" sounds when she shifted 
positions or tried to reach out.  The Veteran added that she 
experienced flare-ups of lower back pain when she stretched 
the muscles in her lumbar spine.  She did not complain of 
radiating pain associated with her upper or lower back 
problems.  Nor did she report any bowel or bladder 
abnormalities, weakness or numbness in her upper or lower 
back, or any use of orthotic equipment to address her back 
pain symptoms.  Additionally, while the Veteran stated that 
her cervical and lumbar spine disabilities prevented her from 
lifting heavy articles and limited her ability to bend, she 
did not indicate that any of her upper or lower back problems 
otherwise interfered with her employment or daily living 
activities.  Nor did she report any incapacitating episodes 
in the last 12 months due to upper or lower back pain.

On physical examination, the Veteran's cervical spine was 
found to be normal in appearance with no redness, swelling, 
effusion, weakness, gait abnormalities, ankylosis, or 
abnormal movements observed.  Nor was there any evidence of 
pain, muscle spasm, or tenderness.  Similarly, no clinical 
abnormalities were found with respect to the Veteran's lumbar 
spine.  Reflex, motor, and sensory testing revealed deep 
tendon reflexes of 1+, except for the knees where reflexes 
were "sluggish," but testing was otherwise negative for any 
neurological abnormalities.  Additionally, it was noted that 
the Veteran complained of in-service knee problems that 
preexisted her upper and lower back conditions.  She was 
subsequently granted service connection for bilateral knee 
disabilities.

On range of motion testing of the cervical spine, the Veteran 
displayed flexion to 65 degrees, extension to 50 degrees, 
lateral bending to 40 degrees, bilaterally; and rotation to 
80 degrees, bilaterally.  With respect to the lumbar spine, 
the Veteran's ranges of motion were forward flexion to 95 
degrees, extension to 36 degrees, bilateral bending to 40 
degrees; and bilateral rotation to 35 degrees.  The VA 
examiner expressly noted that the Veteran had normal ranges 
of motion in both the cervical and lumbar segments of her 
spine.  Moreover, that examiner found that, with respect to 
DeLuca provisions, there was no evidence of pain, fatigue, 
weakness, lack of endurance, or incoordination on range of 
motion testing.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA examination included X-rays, which revealed evidence 
of degenerative disc disease of the cervical spine, with 
hypertrophic spurring at the C5-C6 vertebral body, spurring 
at the C4-C5, and minimal bony encroachment upon 
neuroforamina at the C5-C6 on the right side.  The X-rays 
also showed degenerative disc disease of the lumbar spine 
with minimal marginal hypertrophic changes, evidence of mild 
scoliosis and grade 1 spondylolisthesis.  No other cervical 
or lumbar abnormalities were shown.

The Board now turns to the appropriate criteria.  Diagnostic 
Code 5003 provides that, in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent.  The cervical and lumbar spine 
vertebrae are considered groups of minor joints, each ratable 
as a major joint.  38 C.F.R. § 4.45 (2008).  

Here, the Veteran was expressly found not to exhibit 
limitation of motion of the cervical and lumbar spine 
segments at the time of the October 2001 examination, the 
only examination during the relevant appeals period in which 
ranges of motion were assessed.  Contemporaneous X-rays 
revealed arthritis in the form of degenerative disc disease 
affecting both segments of the spine.  Accordingly, the Board 
finds that the Veteran was entitled to an initial increased 
rating of 10 percent under DC 5003 for the period from 
December 31, 2001, to April 3, 2002.  38 C.F.R. § 4.71a, DC 
5003.  A 20 percent rating under that diagnostic code is not 
warranted, because that the Veteran was not found to exhibit 
any incapacitating exacerbations during the relevant appeals 
period.

Moreover, in the absence of any limitation of motion findings 
during the relevant appeals period, the Board concludes that 
the Veteran is not entitled to higher initial ratings under 
DCs 5290 and 5292, the diagnostic codes pertaining to 
limitation of motion of the cervical and lumbar vertebrae, 
respectively.  38 C.F.R. §  4.71a, DCs 5090, 5292 (2002).

Turning to DC 5293, the diagnostic code for IDS in effect 
during the relevant appeals period, the Board observes that, 
on VA examination in October 2001, the Veteran was not 
diagnosed with intervertebral disc syndrome of the cervical 
or lumbar spine, and her ranges of motion were not reduced or 
found to be affected by pain.  Nor was there any showing of 
increased pain on repetitive use.  While the Veteran 
complained that her upper and lower back symptoms required 
her to rest frequently, she did not report any incapacitating 
episodes during the previous 12-month period.  Additionally, 
while the Veteran complained of muscle spasms in her lumbar 
spine, none were noted on clinical examination and there was 
no indication of reduced muscle strength or muscle tone in 
either the cervical or lumbar spine.  Moreover, while the 
Veteran exhibited deep tendon reflexes of 1+, except for the 
knees where reflexes were "sluggish," those deficiencies 
were contemplated in the ratings assigned for the Veteran's 
service-connected knee disabilities, which are not at issue 
in this appeal.  Furthermore, the October 2001 VA examiner 
expressly found that the Veteran was free of any sensory or 
motor deficits and there were no other clinical findings of 
neurological abnormalities.  Accordingly, the Board concludes 
that, overall, the clinical evidence for the period from 
December 31, 2001, to April 3, 2002, does not support a 
conclusion that the Veteran had intervertebral disc syndrome 
of the cervical or lumbar spine warranting a higher initial 
rating under the criteria of DC 5293, as in effect prior to 
September 23, 2002.

Nor was the Veteran entitled to a higher initial rating for 
her low back disability under DC 5295.  Under that diagnostic 
code, a 10 percent rating is warranted for lumbosacral strain 
with characteristic pain on motion, which was not shown at 
the time of the October 2001 VA examination.  Accordingly, 
the Board finds that the Veteran's lower back complaints 
amounted to no more than subjective symptoms of lumbosacral 
strain which were not confirmed on objective examination, and 
for which an initial higher rating is not warranted.

The Board has determined that, from December 31, 2001, to 
April 3, 2002,  the Veteran was entitled to an initial rating 
of 10 percent under DC 5003 based on X-ray evidence of 
arthritis affecting her cervical and lumbar spine vertebrae, 
and in the absence of limitation of motion.  38 C.F.R. § 
4.71a, DC 5003.  During the above appeals period, however, 
the Veteran's cervical and lumbar spine disabilities did not 
warrant higher ratings under any other applicable diagnostic 
code.  Consideration has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  However, the Veteran did not 
complain of pain flare-ups in her cervical spine during this 
period, and the flare-ups she reported in her lumbar spine 
occurred only after certain activities, such as stretching.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, there is 
no evidence of record suggesting that the combined effects of 
the Veteran's cervical and lumbar spine disabilities went 
beyond those contemplated in the 10 percent rating assigned 
for the period from December 31, 2001, to April 3, 2002.  
Indeed, the October 2001 VA examiner expressly found that, 
with respect to DeLuca provisions, there was no evidence of 
pain, fatigue, weakness, lack of endurance, or incoordination 
on range of motion testing of the cervical or lumbar spine 
vertebrae.  Accordingly, the Board finds that the Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish pain, weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a higher rating during the relevant appeals 
period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
from December 31, 2001, to April 3, 2002, the Veteran's 
cervical and lumbar spine disabilities warranted no more than 
a 10 percent rating under DC 5003.  38 C.F.R. § 4.71a, DC 
5003.  However, as of April 4, 2002, that single 10 percent 
rating under DC 5003 will be discontinued because as of April 
4, 2002, the Veteran was in receipt of separate 10 percent 
ratings for her lumbar and cervical spine disabilities that 
were based on limitation of motion.  Ratings pursuant to DC 
5003 cannot be combined with ratings based on limitation of 
motion, which was a component considered in assigning those 
separate 10 percent ratings.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered whether an initial higher rating 
might be warranted for any time during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds 
that the weight of the competent clinical evidence 
demonstrates that the Veteran was entitled to a separate 10 
percent rating, but no higher, based on degenerative 
arthritis in her cervical and lumbar spine vertebrae, in the 
absence of limitation of motion for the period from December 
31, 2001, to April 3, 2002.  38 U.S.C.A. § 5107(b) (West 
2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

April 4, 2002, to the Present

For the period from April 4, 2002, to the present, the 
Veteran's cervical spine disability has been rated 10 percent 
disabling under DC 5293, the old diagnostic code pertaining 
to IDS.  During this period, her lumbar spine disability has 
also been rated 10 percent disabling under DC 5293-5243, a 
hyphenated diagnostic code that encompasses the old and new 
rating criteria for IDS.

Other applicable diagnostic codes include DCs 5290 and 5292, 
which cover the old criteria for limitation of motion of the 
cervical and lumbar spinal vertebrae, respectively.  With 
respect to the Veteran's lumbar spine disability, DC 5295, 
the old rating code for lumbosacral strain, is also for 
application.  Additionally, the Board will consider DCs 5237, 
the revised diagnostic code for cervical or lumbosacral 
strain, and 5242, which pertains to degenerative arthritis of 
the spine.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5290, 5292, 
5295 (2008).  Diagnostic Code 5242, however, may not serve as 
a basis for an increased rating during the relevant appeals 
period.  The cervical and lumbar vertebrae are each 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45. Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003. 38 C.F.R. § 4.71a, DC 5243.  DC 5003 allows 
for the assignment of a 20 percent rating only where there is 
X-ray evidence of arthritis of two or more major joints or 
two or more minor joint groups.  The cervical and lumbar 
segments of the spine may each be rated as one major joint.  
However, since April 4, 2002, the Veteran has been in receipt 
of compensable ratings based on limitation of motion of her 
cervical and lumbar spine vertebrae, and thus neither DC 5003 
nor 5242 may serve as a basis for an increased rating during 
this time period.  38 C.F.R. § 4.71a, DC 5003, 5242 (2008).

It has not been contended or shown that the Veteran had 
complete bony fixation of the spine (DC 5286) or ankylosis of 
either the lumbar or cervical segments of the spine (DCs 5288 
and 5289).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable during this period with 
respect to either the cervical or lumbar segments of the 
spine.  Additionally, radiographic evidence of vertebral 
fracture has not been identified.  Therefore the diagnostic 
criteria pertaining to residuals of a fracture of the 
vertebra are also not applicable to the Veteran's cervical 
and lumbar spine disabilities (DC 5285).

During the above appeals period, the pertinent clinical 
evidence of record includes reports of VA examinations 
conducted in November 2003, September 2008, and February 
2009, and post-service medical records dated from April 2002 
to October 2008.  Those post-service medical records include 
an April 4, 2002, VA outpatient treatment record showing 
findings of painful motion affecting the cervical and lumbar 
vertebrae.  

On VA examination in November 2003, the Veteran reported a 
10-year history of degenerative joint disease of the cervical 
and lumbar spine segments, that was distinct from 
degenerative disc disease.  The Veteran complained of chronic 
lower back pain, which radiated to her left leg and buttocks.  
She described her symptoms as an "aching, sharp, burning 
pain," which manifested at least once per month and lasted 
for weeks at a time.  She also indicated that her pain was 
accompanied by more severe flare-ups during strenuous 
activity.  The Veteran stated that her lower back pain was 
treatable with rest and medication, but added that during 
flare-ups she "ha[d] to go and bedrest."  Additionally, the 
Veteran complained of longstanding pain localized in her neck 
and upper back, which she described as roughly the same 
intensity as her lower back pain.  She denied any history of 
spinal trauma.  Nor did she report any time lost from work or 
significant functional impairment resulting from her upper 
and lower back disabilities.  

On physical examination, the Veteran displayed normal gait 
and posture, with no evidence of ankylosis or intervertebral 
disc syndrome.  Nor were there any clinical findings of 
muscle spasm or tenderness in the cervical or lumbar segments 
of the spine.  There was evidence of lower extremity 
radiculopathy, with straight leg raising positive at 90 
degrees, bilaterally.  However, neurological evaluation was 
otherwise negative for any motor, sensory, or reflex 
abnormalities affecting the upper or lower extremities.

On range of motion testing of the cervical spine, the Veteran 
demonstrated forward flexion to 45 degrees, extension to 45 
degrees, bilateral bending to 45 degrees, and bilateral 
rotation to 80 degrees.  It was expressly noted that those 
cervical spine ranges of motion were all within normal limits 
and were not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  With respect to the lumbar 
spine, range of motion testing yielded the following results:  
forward flexion to 90 degrees, extension to 30 degrees, 
bilateral bending to 30 degrees, and bilateral rotation to 45 
degrees.  It was noted that the Veteran's lumbar spine ranges 
of motion were additionally limited by pain, fatigue, and 
weakness, but not by lack of endurance or incoordination.  

Based on the results of the examination, the VA examiner 
concluded that, notwithstanding the Veteran's reported 10-
year history of cervical and lumbar degenerative joint 
disease, there was insufficient evidence to warrant a current 
diagnosis of that condition.  Nor were any other cervical or 
lumbar spine disabilities diagnosed.

The record thereafter reflects ongoing treatment for upper 
and lower back pain, with additional complaints of 
radiculopathy into the lower extremities.  X-rays of the 
lower back taken in April 2004 and March 2005 revealed mild 
scoliosis and mild degenerative arthritis and disc disease 
throughout the lumbosacral spine.  Additionally, an MRI of 
the lumbosacral spine, performed in November 2005, disclosed 
degenerative disc disease, mild scoliosis, and osteoarthritis 
with grade I spondylolisthesis, while an MRI of the cervical 
spine conducted in March 2006 showed degenerative arthritis 
throughout that segment.  However, there were no findings of 
reversed lordosis, abnormal kyphosis, or other cervical or 
lumbar spine abnormalities. 

In August 2008, the Veteran's roommate of five years 
submitted a statement indicating that she observed a steady 
decline in the Veteran's overall ability to perform household 
chores and related tasks due to her neck, back, hip, and knee 
pain.  The following month, the Veteran submitted a written 
statement asserting that her cervical spine disability and 
upper extremity peripheral neuropathy were now affecting her 
ability to drive.

Pursuant to the Board's March 2006 remand, the Veteran was 
afforded an additional VA examination in September 2008 in 
which she complained of chronic cervical and lumbar spine 
pain.  Significantly, while the Veteran reported that her 
upper and lower back pain was constant in nature and 
productive of occasional muscle spasms on the right side of 
her neck, she expressly denied any other current episodes of 
painful flare-ups.  In addition, while the Veteran reported 
that her cervical and lumbar pain was accompanied by 
radiculopathy in the upper and lower extremities, she did not 
indicate that her back problems were productive of bowel or 
bladder abnormalities, or other neurological manifestations.  
Nor did the Veteran report that her problems had caused her 
to take time off from her fulltime job as an Army contractor 
or that her symptoms were otherwise productive of 
incapacitating episodes.  She denied any history of surgical 
intervention for upper or lower back disabilities.  
Additionally, the Veteran stated that while she had 
previously used a neck brace, she did not currently use any 
orthotic devices to alleviate her cervical or lumbar 
symptoms.  She further stated that, in addition to taking 
mediation, she was receiving periodic treatment from a VA 
chiropractor and a massage therapist and felt that she had 
experienced "tremendous improvement while doing such."  

On physical examination, the Veteran was noted to have a 
slight limp favoring her right knee.  However, she was able 
to walk on her toes and heels and rise from a chair without 
difficulty.  Additionally, there were no clinical findings of 
ankylosis or intervertebral disc syndrome, nor any objective 
evidence of muscle spasm or tenderness in the cervical or 
lumbar regions.  

Range of motion testing of the cervical spine revealed 
flexion to 40 degrees, extension to 30 degrees, bilateral 
bending to 30 degrees, and bilateral rotation to 60 degrees, 
with mild discomfort on all ends of motion.  With respect to 
the lumbar spine, the Veteran's ranges of motion were flexion 
to 90 degrees, extension to 20 degrees, left lateral bending 
to 25 degrees, right lateral bending to 30 degrees, and 
bilateral rotation to 30 degrees, with some discomfort noted 
on lateral bending and rotation. 

The Veteran was found to have normal sensation and nerve 
distribution in the upper extremities, bilaterally.  
Neurological examination of the lower extremities revealed 1+ 
patellar and Achilles reflexes and some discomfort in lower 
back on straight leg raising, but was otherwise negative for 
any evidence of reflex, sensory, or motor deficits.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
degenerative arthritis of the cervical spine and degenerative 
arthritis of the lumbosacral spine with mild scoliosis.  
Thereafter, the Veteran submitted additional treatment 
records showing evidence of sciatic radiculopathy, cervical 
radiculopathy, and bilateral upper extremity paresthesia that 
was not noted at the time of the September 2008 VA 
examination.  For that reason, the Veteran was afforded an 
additional VA neurological examination in February 2009.  
During that examination, the Veteran complained of pain and 
numbness in her upper extremities as well as radiating pain 
in her left lower extremity.  She did not voice any 
complaints with respect to her right lower extremity.  

The February 2009 VA examination included an electromyogram 
(EMG) and nerve conduction study, which were negative for any 
cranial nerve abnormalities as well as any motor or sensory 
deficiencies with respect to the upper or lower extremities.  
However, generally diminished tendon reflexes and decreased 
primary sensory reception were detected throughout both lower 
extremities.  Additionally, the Veteran was found to have 
neurological deficiencies in her upper extremities consistent 
with a diagnosis of bilateral carpal tunnel syndrome.  
Significantly, the VA neurological examiner expressly noted 
that, based on the results of the examination and a review of 
the claims folder, the Veteran's lower extremity neuropathy, 
diagnosed as bilateral S1 radiculopathy and mild sensory 
polyneuropathy involving the sciatic and sural nerves, was as 
likely as not related to her service-connected lumbar spine 
disability.  Conversely, however, that examiner concluded 
that the neurological manifestations in the Veteran's upper 
extremities were attributable to carpal tunnel syndrome and 
not to her service-connected cervical spine disability.  
Subsequently, the Veteran was granted separate 10 percent 
ratings for radiculopathy in her left and right lower 
extremities, effective February 8, 2005, which was the date 
the RO adjudicators first determined that she had displayed 
objective neurological manifestations.

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DCs 5290 and 5292, higher ratings 
of 20 percent are not warranted unless there is moderate 
limitation of cervical and lumbar motion, respectively.  
38 C.F.R. § 4.71a, DC 5292. 38 C.F.R. § 4.71a, DC 5292.

With respect to the ranges of motion recorded during the 
relevant appeals period, the Board concludes that the 
limitation of motion of the Veteran's cervical and lumbar 
spine vertebrae during this period have most accurately 
fallen within the slight range, even when taking into account 
any additional loss of function due to pain and other 
factors.  As noted above, at the time of the November 2003 VA 
examination, the Veteran displayed cervical and lumbar ranges 
of motion that equaled or surpassed that which is considered 
normal for VA compensation purposes.  Moreover, there were no 
findings of additional limitation of motion with respect to 
the cervical spine due to pain, fatigue, and weakness, lack 
of endurance, or incoordination.  While it was noted that the 
lumbar spine ranges of motion were additionally limited by 
pain, fatigue, and weakness, there was no showing of 
additional limitation of motion due to lack of endurance or 
incoordination.  Furthermore, while greater limitation of 
motion was observed by the time of the September 2008 VA 
examination, most ranges of motion remained within normal 
limits, with only slight limitation of motion observed on 
bilateral cervical spine rotation, lumbar spine extension, 
and lumbar left bending.  Accordingly, the Board finds that, 
overall, there has been no more than minimal limitation of 
all ranges of motion.  Moreover, there has been at most only 
minimal limitation of motion due to pain since, even at the 
time of the September 2008 VA examination, the Veteran was 
able to achieve almost complete range of motion in her 
cervical and lumbar spine segments before reporting 
discomfort on the ends of movement.  Thus, under the old 
qualitative criteria for evaluating limitation of motion, the 
Veteran's cervical and lumbar spine disabilities have been 
slight, warranting ratings of no higher than 10 percent 
rating.  38 C.F.R. § 4.71a, DCs 5290, 5292 (2002).  
Accordingly, the old schedular criteria of DCs 5290 and 5292 
cannot serve as a basis for increased ratings in this 
particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's cervical and lumbar 
spine disabilities again fail to satisfy the requirements for 
ratings in excess of 10 percent.  According to the new 
regulations, her cervical and lumbar spine ranges of motion 
have fallen at most within the requirements for 10 percent 
ratings: forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees.  38 C.F.R. § 4.71a, DC 5237 (2008).  Moreover, 
while X-ray and MRI findings dated in April 2004, March 2005, 
November 2005, and March 2006 revealed degenerative disc 
disease, mild scoliosis, and osteoarthritis with grade I 
spondylolisthesis of the lumbar spine, and degenerative 
arthritis of the cervical spine, the Board observes that 
those degenerative changes were generally minor.  
Furthermore, no other clinical evidence of abnormal spinal 
contour, such as reversed lordosis or abnormal kyphosis, was 
shown.  Thus, the Board finds that overall the Veteran's 
cervical and lumbar spine disabilities have not met the 
schedular criteria for a 20 percent rating under the general 
rating formula, and the new schedular criteria of DC 
5237cannot serve as a basis for an increased rating either.  

Similarly, when rated under the diagnostic code for cervical 
and lumbosacral strain, the Veteran's lumbar spine disability 
does not satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  Parenthetically, the  Board 
observes that DC 5295 refers only to lumbar spine disorders 
and thus is not applicable with respect to the Veteran's 
cervical spine disability.

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent requires a showing of muscle spasm on extreme 
forward bending and unilateral loss of lateral motion in the 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In 
this case, there were no clinical findings of muscle spasms 
or weakness affecting the lumbar spine during the relevant 
appeals period.   Accordingly, the Board finds that the 
Veteran's lumbar spine disability does not meet the criteria 
for a higher 20 percent rating under the old criteria of DC 
5295.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, the Veteran's cervical 
and lumbar spine disabilities again fail to satisfy the 
qualitative criteria for ratings higher than 10 percent.  DC 
5293 provides for a 20 percent disability rating when there 
is moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293.

The clinical evidence of record since April 4, 2002, reflects 
mild degenerative changes affecting both the cervical and 
lumbar vertebrae.  Significantly, however, there have been no 
clinical findings of muscle atrophy or diminished muscle 
strength.  Moreover, the neurological manifestations detected 
in the Veteran's upper extremities have been attributed to 
her nonservcie-connected carpal tunnel syndrome, rather than 
her cervical spine disability.  Furthermore, while diminished 
tendon reflexes and decreased primary sensory reception have 
been detected throughout the lower extremities, no other 
neurological abnormalities have been found with respect to 
the Veteran's lumbar spine disability.  Accordingly, the 
Board finds that the overall evidence does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
evidence does not show a condition that would more nearly 
approximate recurring attacks as required by the criteria for 
a higher rating.  Thus, the Board finds that an increased 
rating under DC 5293 for a cervical spine disability is not 
warranted.  

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, the code relating to IDS was 
amended, effective September 23, 2002.  After September 23, 
2002, and prior to September 26, 2003, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a 10 percent rating is 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent is warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent is warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent is warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Here, the Board recognizes that the Veteran and her roommate 
have indicated that her cervical and lumbar spine 
disabilities limit her ability to drive and to perform 
certain household chores and related tasks.  Significantly, 
however, the Veteran does not contend, nor does the clinical 
evidence show, that she has been prescribed bed rest by a 
physician for at least two weeks during any one-year period 
of the rating period under consideration.  Moreover, at the 
time of her November 2003 and September 2008 VA examinations, 
the Veteran expressly stated that her upper and lower back 
symptoms did not interfere with his ability to work fulltime.  
Nor did she indicate that those symptoms otherwise interfered 
with her ability to perform daily-living activities.  
Accordingly, the Board finds that the Veteran is not entitled 
to an increased rating based on incapacitating episodes.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations mean orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, 2 (2008).  

There is no evidence of record since September 26, 2003, 
showing incapacitating episodes as defined under DC 5293 or 
the General Rating Formula for Diseases and Injuries of the 
Spine (in effect from September 23, 2002 to September 26, 
2003, and from September 26, 2003 through the present, 
respectively).  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, the Board 
observes that the Veteran's most severely limited ranges of 
motions during the relevant appeals period were recorded at 
the September 2008 VA examination.  At that time, the 
Veteran's cervical spine ranges of motion were flexion to 40 
degrees, extension to 30 degrees, bilateral bending to 30 
degrees, and bilateral rotation to 60 degrees, with mild 
discomfort on all ends of motion.  With respect to the lumbar 
spine, the Veteran demonstrated flexion to 90 degrees, 
extension to 20 degrees, left lateral bending to 25 degrees, 
right lateral bending to 30 degrees, and bilateral rotation 
to 30 degrees, with some discomfort noted on lateral bending 
and rotation.  Ankylosis was not shown.  Those ranges of 
motion would warrant a rating of no more than 10 percent 
ratings under the general rating formula.  The requirements 
for a higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, are not shown.  38 C.F.R. § 4.71a, DC 5237 
(2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.123, 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123, 4.124a (2008).

The Board has found that the Veteran is not entitled to 
ratings in excess of 10 percent for the orthopedic 
manifestations of her cervical and lumbar spine disabilities 
under the rating criteria in effect prior to and after 
September 2003.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has 
not complained of flare-ups of cervical spine pain.  While 
she has reported painful flare-ups involving her lumbar 
spine, those have been noted to occur only after strenuous 
activity.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, there is no evidence of record suggesting that the 
effects of the Veteran's cervical or lumbar spine 
disabilities went beyond those contemplated in the 10 percent 
ratings assigned for those disabilities since April 4, 2002.  
Indeed, the Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
pain, weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
rating during that period.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The next question before the Board is whether the Veteran is 
entitled to separate ratings for any neurological 
manifestations.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The Board is cognizant of the Veteran's complaints of pain 
and numbness in her upper extremities.  However, while the 
evidence of record during the relevant appeals period 
includes clinical findings of an upper extremity neurological 
disorder, the February 2009 VA neurological examiner 
expressly concluded, based on the results of an EMG and nerve 
conduction study, that those deficiencies were symptoms of 
the Veteran's nonservice-connected bilateral carpal tunnel 
syndrome and were not manifestations of her cervical spine 
disability.  Since there is no medical evidence to the 
contrary, the Board has no basis to question that VA 
examiner's opinion.  Accordingly, the Board finds that the 
Veteran is not entitled to separate ratings for neurological 
impairment with respect to her cervical spine disability. 

Conversely, the Board finds that separate ratings are 
warranted for the neurological manifestations of the 
Veteran's lumbar spine disability.  The evidence of record 
through the relevant appeals period shows that the Veteran 
has consistently complained of radicular pain and numbness in 
her lower extremities.  Moreover, the recent EMG and nerve 
conduction study has yielded diagnoses of lower bilateral S1 
radiculopathy and mild sensory polyneuropathy involving the 
sciatic and sural nerves, which the February 2009 VA 
neurological examiner expressly related to her service-
connected lumbar spine disability.  However, that 
radiculopathy has not been accompanied by clinical findings 
of muscle atrophy, bowel or bladder abnormalities, or other 
signs of muscle weakness.  The Board therefore finds that the 
Veteran's radicular symptoms in her lower extremities have 
been primarily are primarily sensory in nature and compatible 
with an incomplete paralysis of the sciatic nerve that is 
mild in degree.  Accordingly, the Board finds that the 
Veteran is entitled to separate 10 percent ratings for the 
neurological manifestations of her lumbar spine disability 
under DC 8520.  The Board finds no competent clinical 
evidence of organic changes, such as muscle atrophy, that 
would warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.

The Board acknowledges that the Veteran is already in receipt 
of separate 10 percent ratings for right and left lower 
extremity neuropathy, effective February 8, 2005.  
Nevertheless, based on a careful review of the evidence of 
record, particularly the clinical findings of lower extremity 
radiculopathy, with positive straight leg raising, at the 
time of the Veteran's November 2003 VA examination, the Board 
concludes that the Veteran has demonstrated radiculopathy 
compatible with an incomplete paralysis of the sciatic nerve 
prior to February 8, 2005, and, indeed, throughout the 
relevant appeals period.  Accordingly, the Board finds that 
the Veteran is entitled to an award of separate 10 percent 
ratings for lower extremity neuropathy for the period 
beginning September 23, 2002, the date of the regulatory 
amendment authorizing the combination of ratings for 
orthopedic and neurologic disabilities of the spine, through 
February 7, 2005, the day before her currently assigned 10 
percent ratings took effect.  67 Fed. Reg. 54345 (Aug. 22, 
2002).  In effect the 10 percent ratings for the lower 
extremity neurologic manifestations are thus extended back to 
September 23, 2002.  While the Board recognizes that some 
neurological complaints were demonstrated prior to September 
23, 2002, the effective date of the change, those neurologic 
complaints were properly rated under the diagnostic code for 
intervertebral disc syndrome prior to the date of regulatory 
change and thus a separate rating was not warranted prior to 
the date of the regulatory change.  38 C.F.R. § 4.71a, DC 
5293 (2002).  However, no more than sensory changes are shown 
by the evidence of record from September 23, 2002, through 
the present.  Therefore, the Board finds that the criteria 
for ratings greater than 10 percent for the neurological 
manifestations of the low back disability are not met during 
the period under consideration.

In sum, the weight of the credible evidence demonstrates that 
since April 4, 2002, the orthopedic manifestations of the 
Veteran's cervical and lumbar spine disabilities have 
warranted no more than 10 percent ratings.  However, the 
Board finds that the weight of the competent clinical 
evidence demonstrates that the Veteran is entitled to 
separate 10 percent ratings, but no higher, for the 
neurological manifestations of her low back disability on her 
lower extremities for the period from September 23, 2002, 
until February 7, 2005, but is not entitled to any rating 
higher than those currently assigned 10 percent ratings for 
neurological manifestations from September 23, 2002, through 
the present.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
However, the rating schedule also provides for exceptional 
cases involving compensation.  Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
Veteran's cervical or lumbar spine disabilities.  Therefore, 
the Board finds that the application of the regular schedular 
standards have not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not be warranted.

The Board acknowledges that the Veteran and her roommate have 
indicated that her upper and lower back problems cause her 
fatigue and interfere with her ability to drive and perform 
certain household chores and related tasks.  However, the 
Board observes that those limitations have been also been 
attributed, in part, to knee and hip problems, which are not 
at issue on appeal, as well as to peripheral neuropathy or 
carpal tunnel syndrome of the upper extremities, which the 
competent medical evidence shows is not related to her 
cervical spine problems  to any other service-connected 
disability.  Moreover, the record reflects that the Veteran 
continues to work full time and there is no evidence that she 
is impeded from performing daily living activities as a 
result of her cervical and lumbar spine disabilities.  Nor is 
there any clinical evidence indicating that those service-
connected disabilities have warranted frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim to 
the RO for referral for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, the Veteran's claimed tendonitis is 
not a disability for which service connection may be granted 
on a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Veteran maintains that she has a bilateral 
elbow disability that had its onset in service, the Board 
finds that account is not supported by evidence of record. 

Service medical records reveal that the Veteran sought 
treatment for elbow problems in April 1998, when she was 
diagnosed with epicondylitis of the left elbow, and in 
January 1999, when she was diagnosed with lateral 
epicondylitis of the right elbow.  However, X-rays taken in 
June 2001 were negative for any acute disease of the elbows.  
On examination in August 2001, prior to her separation from 
service, the Veteran reported a history of swollen or painful 
joints and the examiner noted a past medical history of elbow 
tendonitis.  Significantly, however, no clinical findings of 
a current elbow disability were made at that time.  
Thereafter, at an October 2001 predischarge VA examination, 
the Veteran reported a history of chronic elbow pain, worse 
on the right than on the left, which flared up when she 
gripped items and extended her arms.  The Veteran indicated 
that she had undergone steroid injections to alleviate her 
right elbow pain and that her bilateral elbow problems 
limited her ability to type, work out, and play golf and 
tennis.  The Veteran denied any constitutional symptoms, such 
as anemia or weight loss, arising from her elbow condition.  
The October 2001 examiner initially diagnosed tendonitis 
based on the Veteran's reported history.  However, following 
clinical evaluation and an X-ray examination, which  revealed 
no significant radiological abnormalities with respect to 
either elbow, that examiner submitted an addendum opinion 
indicating that there was no pathology upon which to render a 
current diagnosis of an elbow disability.

In view of the fact that there were only two recorded 
complaints of elbow problems during more than 28 years of 
active service, and given that no clinical findings of 
current elbow problems were made on the August 2001 
separation examination and the October 2001 predischarge VA 
examiner expressly found that there was there was no clinical 
pathology to diagnose an elbow disability, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. § 
3.303(b).  As chronicity in service has not been established, 
a showing of continuity of symptoms after discharge is 
required to support the Veteran's claim for service 
connection. 38 C.F.R. § 3.303(b).

VA medical records dated in September 2002 reflect complaints 
of left elbow pain, for which the Veteran was prescribed 
steroid injections.  On VA examination in November 2003, she 
complained of ongoing bilateral elbow problems and noted that 
she was receiving steroid injections every six months.  X-
rays taken at the time of the examination showed mild 
spurring of the right olecranon and a small spur of the left 
posterior olecranon but were otherwise negative for any elbow 
abnormalities.  Nevertheless, the VA examiner indicated that 
the evidence of mild spurring of the olecranon bilaterally 
was "suggestive of tendonitis."  Significantly, however, 
that examiner expressly acknowledged that she did not review 
the Veteran's medical records or other pertinent evidence in 
the claims folder.  Additionally, while the November 2003 
examiner recorded the Veteran's assertions regarding the in-
service etiology of her elbow problems, she did not 
specifically relate those problems to any aspect of the 
Veteran's military service.  Nor has any other post-service 
medical provider. 

The record thereafter reflects complaints of pain and 
numbness in the upper extremities, symptoms that were 
ultimately diagnosed as carpal tunnel syndrome, but no 
specific lay or clinical findings with respect to the elbows.  
Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in September 2008 in which she expressly denied 
any current problems with her elbows and wrists.  On physical 
examination, she displayed full range of motion in both 
elbows without any apparent discomfort.  Based on the results 
of the examination, and a review of the claims folder, the VA 
examiner opined that the Veteran did not have a current elbow 
disability.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the September 2008 VA medical opinion, 
indicating that the Veteran did not have any current elbow 
disabilities, outweighs the November 2003 VA examiner's 
findings that the evidence of olecranon spurring, shown on X-
ray, was suggestive of bilateral elbow tendonitis.  In 
placing greater weight on the September 2008 VA examiner's 
opinion, the Board considers it significant that it is the 
most current medical opinion of record and was based on the 
examiner's thorough and detailed examination of the Veteran 
and claims folder, to include the November 2003 VA 
examination report.  Moreover, the Board finds it significant 
that the September 2008 examination was undertaken directly 
to address the issue on appeal, to determine whether any 
current elbow disability was present, and the examiner 
provided a rationale for his opinion.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).

In contrast, the November 2003 VA examiner's finding that the 
Veteran's X-rays showing mild spurring was "suggestive of 
tendonitis" is inherently speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 
30 (1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  Where a physician is unable to provide a 
definite casual connection, the opinion on the issue 
constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993).  Additionally, while 
the November 2003 VA examiner reviewed contemporaneous X-rays 
showing mild spurring of the olecranon, bilaterally, she 
expressly acknowledged that her diagnosis was not based on a 
review of the Veteran's medical records or other pertinent 
clinical evidence in her claims folder.  That further limits 
the probative value of that examiner's opinion. 

The Board finds that the evidence of record preponderates 
against a finding that the Veteran has a currently diagnosed 
elbow condition and that her claim for service connection for 
a bilateral elbow disability must therefore be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even if the 
weight of the competent evidence showed that the Veteran had 
a current bilateral disability, however, service connection 
would still not be warranted absent a showing that such 
condition was related to service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That has not been shown here.  

The Board acknowledges that, at her October 2001 predischarge 
VA examination and November 2003 VA examination, the Veteran 
reported a history of bilateral elbow problems that began in 
service and her statements were included in the examiners' 
reports.  The Board observes, however, that evidence that is 
simply information recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Howell v. Nicholson, 
19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  Because the accounts of a bilateral elbow disability 
arising in service, as reflected in the October 2001 and 
November 2003 examiners' reports, appear to have been based 
solely on the Veteran's unsubstantiated statements, they are 
no more probative than the facts alleged by the Veteran 
herself.  Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, 
neither the October 2001 nor November 2003 examiner opined on 
the etiology of the Veteran's claimed elbow problems or 
offered a medical rationale linking those problems to her 
active service.  Indeed, the October 2001 examiner expressly 
indicated, based on a review of the Veteran's current X-rays 
and a clinical examination, that there were no findings of a 
current pathology to support a diagnosis of an elbow 
disability.  Moreover, while the November 2003 VA examiner 
did find that Veteran's X-rays were suggestive of bilateral 
elbow tendonitis, that examiner did not relate that 
condition, or any other elbow disability, to any aspect of 
the Veteran's military service.  Nor has any other medical 
provider.  Thus, the Board finds that there is no competent 
medical evidence of record that relates the Veteran's claimed 
elbow problems to service.  

The Board has considered the Veteran's contentions that she 
has bilateral elbow problems that arose in service. However, 
as a layperson, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral elbow disability, and 
that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claims for increased initial ratings for her 
cervical and lumbar spine disabilities arise from her 
disagreement with the initial ratings assigned following the 
grants of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board need only consider VA's duties to notify with respect 
to the Veteran's service connection claim.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, rating 
decisions in January 2002 and August 2005, a statement of the 
case in July 2002, and supplemental statements of the case in 
September 2005 and October 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
















	(CONTINUED ON NEXT PAGE)





ORDER

A single rating of 10 percent, but no higher, for 
degenerative arthritis of the cervical and lumbar spine for 
the period from December 31, 2001, to April 3, 2002, is 
granted.

A rating in excess of 10 percent for the orthopedic 
manifestations of a cervical spine disability is denied for 
the period since April 4, 2002.

A rating in excess of 10 percent for the orthopedic 
manifestations of a lumbar spine disability is denied for the 
period since April 4, 2002.

A separate 10 percent rating for the neurological 
manifestations of a lumbar spine disability of mild 
incomplete paralysis of the sciatic nerve in the left lower 
extremity for the period from September 23, 2002, to February 
7, 2005, is granted.  However, a rating in excess of 10 
percent for the period since September 23, 2002, is denied.

A separate 10 percent rating for the neurological 
manifestations of a lumbar spine disability of mild 
incomplete paralysis of the sciatic nerve in the right lower 
extremity for the period from September 23, 2002, to February 
7, 2005, is granted.  However, a rating in excess of 10 
percent for the period since September 23, 2002, is denied.

Service connection for a bilateral elbow disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


